REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-22 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	Claims 1-10 and 21 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1:  
 	“determining second information, the second information comprising displayed content information comprising a particular image that, when viewed by the user, caused a detectable change in a pupil size of the user; determining a value of a display parameter of the display device based on at least the first information and the second information; and providing the determined value of the display parameter for application to the display device.” See ¶0029, ¶0039 and ¶0049-¶0050 of the specification as filed. 
 	Claims 11-18 and 22 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 11:  
 	“displayed content information comprising a particular image that, when viewed by the user, caused a detectable change in a pupil size of the user; providing the plurality of features as inputs to a model obtained through machine learning that determines a value of a display parameter of the display device based on the plurality of features; and providing the determined value of the display parameter for application to the display device.” See ¶0029, ¶0039 and ¶0049-¶0050 of the specification as filed.

 	“determining second information, the second information comprising displayed content information comprising a particular image that, when viewed by the user, caused a detectable change in a pupil size of the user; determining a value of a display parameter of the display device based on at least the first information and the second information; and display management logic that is configured to apply the determined value of the display parameter to the display device.” See ¶0029, ¶0039 and ¶0049-¶0050 of the specification as filed. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692